THE UN|TED STATES DlSTR|CT COURT
FOR THE MlDDLE DlSTR|CT OF PENNSYLVAN|A

ELA|NE AND V|CTOR SWANGER,
as parents and legal guardians of
B.J.S., and B.J.S.,

P|aintiffs, :

v. : 4:11-CV-894
(JUDGE MAR|AN|)

WARR|OR RUN
SCHOOL DlSTR|CT, et a|.,

Defendants.

ORDER

AND NOW TH|S 2ND DAY OF OCTOBER, 2018, upon consideration of the Motion
for Summary Judgment by Defendants Warrior Run School District, Patricia Cross, Doug|as
Bertanzetti, Tammy Osenga, and Cynthia Del Gotto (“Schoo| Defendants") (Doc. 202) and
all accompanying briefs and exhibits, |T |S HEREBY ORDERED THAT the Schoo|
Defendants’ motion for summary judgment (Doc. 202) is GRANTED. Judgment is hereby
accordingly entered lN FAVOR OF DEFENDANTS Warrior Run Schoo| District, Patricia
Cross, Douglas Bertanzetti, Tammy Osenga, and Cynthia De| Gotto and AGA|NST
PLAlNT|FFS on Counts |, ||, l||, and |V.

 

Roi)err wij
United States District Judge

 

